848 F.2d 390
1988 A.M.C. 2999
FORMOSA PLASTICS CORPORATION (U.S.A.) and Formosa PlasticsCorporation (Taiwan), Plaintiffs-Appellees, Cross-Appellants,v.Arthur Collwyn STURGE, Individually and as theRepresentative of all Members of those SyndicatesSubscribing to Lloyd's Policy No. 79JC10328 and allInsurance Companies, Members of the Institute of LondonUnderwriters, Severally Subscribing to Policy No. 79JC10328,Defendant-Appellant, Cross-Appellee.
Nos. 1010, 1148, Dockets 88-7063, 88-7093.
United States Court of Appeals,Second Circuit.
Argued May 20, 1988.Decided June 13, 1988.

Symmers, Fish & Warner, New York City, for defendant-appellant, cross-appellee.
Chester D. Hooper, New York City (Anthony J. Gaspich, Haight, Gardner, Poor & Havens, New York City, of counsel), for plaintiffs-appellees, cross-appellants.
Before MESKILL and WINTER, Circuit Judges, and STEWART, District Judge.*
PER CURIAM:


1
This is an appeal from a judgment of the United States District Court for the Southern District of New York, Bernard Newman, J., of the United States Court of International Trade, sitting by designation, awarding damages of $581,595.56 to plaintiffs-appellees Formosa Plastics Corp.  (U.S.A.) and Formosa Plastics Corp.  (Taiwan) in an action for breach of a marine insurance policy.


2
Defendant-appellant Arthur Collwyn Sturge (Sturge) contends that the district court's findings of fact concerning the damage to the shipments of ethylene dichloride during ocean carriage are clearly erroneous;  we disagree.  As to Sturge's claim concerning the "Bailee Clause" of the marine insurance policy, we conclude that this claim is also without merit, substantially for the reasons set out in Judge Newman's opinion below, 684 F.Supp. 359 (S.D.N.Y.1987).


3
We therefore affirm.



*
 Honorable Charles E. Stewart, United States District Judge for the Southern District of New York, sitting by designation